McAlvay, J.
This is an application for a writ of certiorari, in a certain proceeding instituted and prosecuted under a city ordinance, for the claimed violation of which a conviction was asked. The case was begun before the police justice of the city of Muskegon, against John R. Brenan, upon a complaint duly made, and a warrant regularly issued, charging said Brenan with engaging in the business of peddling from door to door in said city without having first obtained a license therefor, contrary to the provisions of an ordinance in such case made and provided. The respondent, Brenan, waiving a jury trial, was tried and found guilty as charged by and before the police justice, and adjudged to pay a fine of $50 within one hour, and, in default of payment, to be imprisoned in Muskegon county jail not to exceed 30 days. Brenan appealed to the circuit court for Muskegon county, where *42the case was tried before the court without a jury, upon a written stipulation of facts signed by the attorneys for both parties, and the following judgment was entered:
“The court, having heretofore heard this cause, after mature deliberation thereon, finds that the said respondent is not guilty in manner and form as the said city of Muskegon has in its complaint and warrant in this cause charged. Whereupon the said John R. Brenan and his surety are discharged from their recognizance.”
We are cited to the case of the City of Grand Rapids v. Brandy, 105 Mich. 670 (32 L. R. A. 116), as authority that certiorari is the proper remedy in this case. In the case cited an appeal was taken from police court to the superior court of the city of Grand Rapids, where that court, on motion of respondent, quashed the proceedings and discharged the prisoner. No trial was had upon the merits. This court held that the ordinance in question was valid, and held that a writ of certiorari was properly granted to compel the superior court to proceed with the trial. The cases are distinguishable. In the case at bar there was a trial and a judgment of acquittal. That the facts were stipulated made it none the less a trial upon the merits. Under the circumstances, whether the trial was for violation of an ordinance or a statute, the people have no appeal. When a court of inferior jurisdiction refuses to proceed with a trial, then this court has granted the writ. Ordinance cases are brought to this court, by defendants, on writs of certiorari, from city courts, where convictions have been had, but we are cited to no case, and we have been able to find none, where the people have any appeal after an acquittal on the merits, where the proceedings were criminal or quasi criminal in their nature. The adjudicated cases are to the contrary. People v. Swift, 59 Mich. 541; United States v. Sanges, 144 U. S. 310, and cases cited.
The writ is denied.
Blair, O. J., and Grant, Montgomery, and Brooke, JJ., concurred.